Citation Nr: 0005072	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.  

2.  Entitlement to service connection for a left shoulder 
condition.  

3.  Entitlement to service connection for facial scar.  

4. Entitlement to service connection for a left ankle 
condition.  

5.  Entitlement to service connection for an eye condition.  

6.  Entitlement to service connection for malaria.  

7.  Entitlement to service connection for a dental condition.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right knee 
condition.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right shoulder 
condition.  

10.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
condition.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

This case comes to the Board on appeal from rating decisions 
by the VARO in Anchorage, Alaska.  


FINDINGS OF FACT

1.  The claims for service connection for left knee 
condition, left shoulder condition, facial scar, left ankle 
condition, an eye condition, malaria and a dental condition 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.  

2.  Evidence received since the final unappealed May 1947 
rating decisions, which denied service connection for a right 
knee condition, right shoulder condition, right ankle 
condition and a foot condition, does not bear directly or 
substantially upon the issues at hand, is essentially 
duplicative and cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

1. The claims for service connection for left knee condition, 
left shoulder condition, facial scar, left ankle condition, 
an eye condition, malaria and a dental condition are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  Evidence received since the May 1947 rating decisions, 
wherein the RO denied entitlement to service connection for 
right knee condition, right shoulder condition, right ankle 
condition and a foot disorder, is not new and material; the 
decisions are final and the veteran's claims for those 
benefit have not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background. Service medical records are negative as 
to the presence of any claimed conditions during service.  
Separation examination in November 1945 was also negative for 
any of the conditions for which service connection is sought.  
Service dental records show the veteran received routine 
dental care during service and that later service connection 
was granted for specified teeth, thus, entitling the veteran 
to one-time dental treatment for these teeth.  Post service 
dental records show that the veteran received the one-time 
dental treatment to which he was entitled under VA auspices.  
There is no current showing of any other dental condition of 
service origin for which service connection could be granted.  

There are no post service records showing any of the claimed 
disabilities at any time proximate to service discharge, nor 
has the existence of such records been alleged.  In fact, 
post service medical records fail to show the current 
presence of a left ankle condition, an eye condition, malaria 
or its residuals, or a dental condition for which service 
connection could be granted.  

Criteria.  The threshold question to be answered in this case 
is whether the appellant has presented evidence of a well 
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim is one which is plausible, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that the appellant, in that 
case, had not presented a well-grounded claim as a matter of 
law.  

The Court pointed out that unlike civil actions, the VA 
benefit system requires more than an allegation; the claimant 
must submit supporting evidence.  If a well-grounded claim 
has not been presented, the appeal with respect to the issue 
must fail.  

In King v. Brown, 5 Vet. App. 19, 21 (1993) the Court held 
that evidentiary assertions must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded; however, exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability. Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991) (West 1991).  

Analysis.  Section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is 
that his claim is plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  Because the veteran has failed to meet this burden, 
the Board finds that his claim for service connection for a 
left knee condition, left shoulder condition, facial scar, 
left ankle condition, an eye condition, malaria and a dental 
condition must be denied as not well grounded.  

With respect to his claims for service connection for a left 
ankle condition, an eye condition, malaria and a dental 
condition, there is no competent medical authority to support 
the veteran's claim that he currently has such disabilities.  
As noted above, a well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed condition.  See Rabideau.  The veteran's opinion 
that these disabilities were present then and now is not 
sufficient to establish their presence in service or 
currently.  The veteran is not competent to render a medical 
opinion in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Since the veteran currently is not shown to have 
a left ankle condition, an eye condition, malaria or a dental 
condition for which service connection could be granted, 
these claims must be denied as not well grounded.  

With respect to the veteran's claims for service connection 
for a left knee condition, left shoulder condition and a 
facial scar, the Board notes that the existence of these 
conditions is established in the present record.  However, 
the medical evidence of record does not show that these 
claimed disabilities were present during service or at 
service separation.  In fact, they were not manifest until 
many years after the veteran's discharge from service in 
1945.  Further, the veteran has furnished no competent 
medical evidence to relate these claimed conditions to 
service and such supporting evidence is not otherwise of 
record.  

The Board has considered the veteran's contentions concerning 
such relationship, but the veteran as a layman is not 
competent to establish a medical nexus between the currently 
claimed conditions and service.  Since the claimed conditions 
were not present in service and there is no nexus shown 
between the claimed conditions and service, these claims are 
not well grounded and must also be denied.  

Although the Board considered and denied the veteran's claims 
on a basis different from that of the RO, which denied the 
claims on the merits, the appellant has not been prejudiced 
by the decision. This is because in assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims, in fact, warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the disabilities at issue.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical or other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (1999).  

New and Material Evidence

Factual Background.  Service medical records to include 
separation examination are negative as to the presence of any 
chronic disability of the right knee, right shoulder, right 
ankle or of the feet.  There is also no medical evidence 
showing the presence of any arthritis during the first post-
service year or any claim that such medical records exist.  
Service medical records do show treatment for a hematoma of 
the left great toe in June 1944 and a furuncle of the second 
left toe in July 1944.  No further treatment of the 
conditions was provided and separation examination was 
negative for such conditions or residuals thereof.  On 
separation examination in November 1945, the veteran's feet 
and skin were reported to be normal clinically.  

Following service, the veteran filed his initial claim for 
service connection for conditions of the right knee, right 
shoulder, right ankle and the feet.  These claims were denied 
by rating actions in May 1947 on the basis that there were no 
chronic disabilities shown in service as reflected by service 
medical records and the negative service separation 
examination.  The veteran was advised of the denial, he did 
not appealed and the decision became final.

Thereafter, the veteran attempted to reopen his claims for 
service connection in 1973.  He submitted evidence at that 
time showing the current presence a right shoulder disability 
to include arthritis.  He also furnished a statement from his 
mother attesting to his medical problems.  He was asked to 
furnish additional information in order to reopen this claim, 
but failed to do so.  

The veteran next attempted to reopen these claims in 1993 
contending again that the claimed conditions resulted from 
service.  VA examination in August 1993 shows pertinent 
diagnoses of bilateral knee and shoulder replacements due to 
arthritis, history of ankle sprains, resolved and 
onychomycosis of the toenails.  However, neither the examiner 
nor the medical evidence of record suggests any relationship 
between these diagnosed conditions and the veteran's period 
of service that ended in 1945.  

Criteria.  In order to be entitled to service connection for 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  Service 
connection may be also be granted for arthritis, if such 
disease is manifested to a compensable degree within one year 
after the veteran is separated from service.  38 C.F.R. §§ 
3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decision makers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet. App. 209 (1999), the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S. C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

Analysis.  Here, the evidence received since the earlier 
denials of service connection consists of the veteran's 
contentions and copies of medical treatment records and 
examinations entered long after the veteran's discharge from 
service in 1945.  

In order to reopen the claims, new and material evidence, as 
defined above, must be submitted.  Here, the additional 
medical evidence added to the record fails to show that the 
veteran has a chronic right ankle condition for which service 
connection could be granted, as there is still no definitive 
diagnosis of same.  With respect to the demonstrated right 
shoulder, right knee and foot disorders, the record merely 
shows that the veteran currently has these conditions, but 
there is no indication by competent medical evidence that 
these conditions are in any way related to the veteran's 
period of service ending in 1945.  These records concern 
treatment long after service discharge and shed no additional 
light on the matter under consideration, i.e., whether the 
claimed conditions were incurred in or aggravated by service 
and  may be service connected.  There has been no competent 
medical evidence presented or of record tending to relate the 
claimed conditions to service on a direct or presumptive 
basis.

While the Board has considered the veteran's contentions that 
the claimed conditions arose as a result of service, his 
arguments have previously been considered and rejected on the 
basis that no chronic conditions for which service connection 
could be granted were shown present during service.  It is 
also neither contended nor shown that arthritis was manifest 
within a year of service discharge.  Further, as a layman, 
the veteran's opinion as to medical causality does not 
represent competent medical evidence to support his attempt 
to reopen his claims for service connection.  See Espiritu.  
As new and material evidence has not been submitted, these 
claims for service connection may not be reopened.  


ORDER

Well-grounded claims of entitlement to service connection for 
a left knee condition, left shoulder condition, facial scar, 
left ankle condition, an eye condition, malaria and a dental 
condition not having been established, the appeal as to these 
conditions is denied.

New and material evidence as to the claims of entitlement to 
service connection for a right knee condition, right shoulder 
condition, right ankle condition and a foot condition not 
having been submitted, the appeal as to these conditions is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

